Citation Nr: 0502718	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-03 271A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of an 
injury to the left eye, post-operative, with paracentral 
scotoma, pain, and bilateral asymmetric glaucoma, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1981 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for the residuals of an injury to 
the left eye, post-operative, with small paracentral scotoma 
and pain.  The veteran timely perfected an appeal of this 
determination to the Board.  

In a December 2003 rating decision, the RO, in relevant part, 
increased the evaluation of the veteran's eye disability, to 
which bilateral asymmetric glaucoma was added, to 20 percent 
disabling.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Under 38 C.F.R. § 4.76, measurement of the visual field will 
be made when there is disease of the optic nerve or when 
otherwise indicated.  The usual perimetric methods will be 
employed, using a standard perimeter and 3 mm white test 
object.  At least 16 meridians 22 1/2 degrees apart will be 
charted for each eye.  The charts will be made a part of the 
report of examination.  Not less than 2 recordings, and when 
possible, 3 will be made.  The minimum limit for this 
function is established as a concentric central contraction 
of the visual field to 5 degrees.  This type of contraction 
of the visual field reduces the visual efficiency to zero.  
Where available the examination for form field should be 
supplemented, when indicated, by the use of tangent screen or 
campimeter.  This last test is especially valuable in 
detection of scotoma.  38 C.F.R. § 4.76 (2004).

A review of the claims file shows that the veteran was 
provided a VA examination in October 2003.  The Board 
observes that the examiner indicated that, in connection with 
the examination, field vision testing had been conducted.  
The related charts, however, were not made part of the 
examination report as required by 38 C.F.R. § 4.76.  
Moreover, in discussing the results of this testing, the 
examiner does not provide any measurements for the veteran's 
field of vision, which are necessary for rating purposes.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO is asked to contact the 
appropriate staff at the VA Medical 
Center in Altoona, PA, and obtain a copy 
of the October 2003 field vision charts 
for the veteran's left and right eyes, 
which were prepared in connection with 
his October 28, 2003, VA eye examination.  
Once obtained, these charts are to be 
associated with the veteran's claims 
folder.

2.  After having secured the additional 
records pursuant to paragraph 1, the 
veteran's claims folder is to be referred 
to the examiner who conducted the October 
28, 2003, eye examination.  The examiner 
should acknowledge review of the claims 
folder, including the 2003 field of 
vision charts, in an addendum to the 
October 2003 examination report.  Based 
upon a review of the results of the 
October 2003 field of vision charts for 
the veteran's left and right eyes, the 
examiner is asked to address to the 
following questions:

a.  Has the veteran developed impairment 
of field vision manifested by homonymous 
hemianopsia, or loss of the temporal 
half?

b.  What is the veteran's concentric 
contraction of his visual field for the 
left and right eyes?  Please specify the 
measurements in terms of degrees.

If the examiner who conducted the October 
28, 2003, eye examination is unavailable, 
another qualified medical professional 
may furnish the necessary review and 
opinion.

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an increased rating for the residuals of 
an injury to the left eye, post-
operative, with paracentral scotoma, 
pain, and bilateral asymmetric glaucoma.  

4.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


